DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Replacement Drawing(s) filed on December 16, 2021 has/have been approved by the U. S. examiner.
The Applicants’ Original Drawings filed on October 7, 2021 have been approved by the U. S. examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 12, 18, 19, 22, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2004/0054016 A1.
The abstract as well as paragraph numbers 35-44 in this US 2004/0054016 A1 describe a method, system and catalyst for the steam reforming of hydrocarbons to produce syn gas (paragraph numbers 35 and 37), wherein the catalyst is characterized by providing from 0.5 to 1.3 weight percent of nickel (paragraph number 38) on a support such as alumina, (stabilized) zirconia (paragraph number 39) or select spinels (paragraph number 44) that have been stabilized by also including a rare earth element, an alkaline earth element, titanium, zirconium, etc. into the support (please note paragraph number 40).    Additionally, the discussion of the prior art reformation catalysts described in at least paragraph number 12 in this US 2004/0054016 A1 also teaches the same claimed and conventional noble metal catalysts that are associated w/ such reforming.  Paragraph number 20 in this US 2004/0054016 A1 seems to teach that their catalytic composition is “more active” and “durable” as compared to the prior art catalysts (which reasonably teaches the Applicants’ claimed requirement that the Applicants’ catalyst is “thermally phase stable”, as called for in at least the Applicants’ independent claims).  At least paragraph number 59 in this US 2004/0054016 A1 indicates that the reformation reaction in conducted by contacting a gaseous mixture containing methane and oxygen w/ the catalyst described in this US 2004/0054016 A1 at a temperature that may range from 500 to 1,200 oC (for the production of the syn gas product).  While it does not appear to be explicitly stated, it is reasonably presumed that the reformation reaction would be of the routine and conventional type that usually utilizes the reformer unit and the regeneration unit (in a cyclical fashion).   At least paragraph numbers 46 and 47 describe the generic manner in which the catalyst was made that includes the conventional steps of providing the mixture of the catalyst and support and calcining it (preferably in air) at a calcination temperature that may range from 300 to 650 oC.  More pertinently, paragraph number 60 also mentions that the catalyst is also subjected to a hydrogen gas atmosphere at a temperature that may range from 500 to 1,000 oC (evidently) prior to being used for the reformation step, in a manner that seems to teach the Applicants’ claimed “annealing” step recited in the Applicants’ independent claim 18 that is conducted at a temperature of 1,000 oC or more, as well as imparting “phase stability” to the catalytic composition in a “thermal” fashion (in the manner that seems to meet the “thermally phase stable” limitations set forth in the Applicants’ independent claims).  Paragraph numbers 55 and 56 provide explicit examples of supports contemplated in thus US 2004/0054016 A1.
Thus, the discussed portions of this US 2004/0054016 A1 reasonably seem to meet the limitations set forth in at least the Applicants’ claims 1, 3, 4, 6, 7, 12, 18, 19, 22, 24 and 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1-4, 6, 7, 12-14, 18-19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0054016 A1, as applied to claims 1, 3, 4, 6, 7, 12, 18, 19, 22, 24 and 25, and further in view of KR 2021 0 051 179 A.
Claims 1, 3, 4, 6, 7, 12, 18, 19, 22, 24 and 25 are submitted to be obvious from the teachings provided in US 2004/0054016 A1 for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this US 2004/0054016 A1 reference is that the Applicants’ dependent claims 2 and 23 also identify the presence of NiAl2O4 in the catalyst (whereas this particular spinel is absent in the discussion of possible spinel supports that may be used in the catalyst described in at least paragraph number 44 in this US 2004/0054016 A1).
The “Description of the Preferred Embodiments” set forth in the text of the English translation of this KR 2021 0 051 179 describes a reforming catalyst that may utilize NiAl2O4 as the support.  The inorganic oxide (support) is reported to have “excellent thermal stability” and also “strong durability” (i. e. the Applicants’ claimed “thermally phase stable” properties mentioned in at least the Applicants’ independent claims).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have preferentially chosen NiAl2O4 as the support for the invention described in this US 2004/0054016 A1, in the manner called for in at least the Applicants’ dependent claims 2 and 23, because such selection of NiAl2O4 would provide a support that meets the “durable” and “more active” criteria mentioned in at least paragraph number 20 in this US 2004/0054016 A1 and also the Applicants’ “themally phase stable” criteria mentioned in at least the Applicants’ independent claims.
The difference between the Applicants’ claims and this US 2004/0054016 A1 is that the Applicants’ dependent claims 13 and 14 describe certain chemical and/or physical characteristics associated w/ the Applicants’ invention (such as relative weight percentages and the extent or degree of adherence of the catalyst to the support) that do not appear to be explicitly recited in this US 2004/0054016 A1, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same method and system that appears to use the same catalyst to perform the same hydrocarbon reforming to the same degree or extent would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical properties or characteristics (to include the relative weight percentages and also the extent and degree of adherence of the catalyst to the support mentioned in at least the Applicants’ dependent claims 13 and 14), and such “reasonable expectations” are evidence of prima facie obviousness.



Allowable Subject Matter
The Applicants’ independent claim 15 and the claims that are directly or indirectly dependent thereon (i. e. the Applicants’ dependent claims 16 and 17) have been allowed over these US 2004/0054016 A1 and also KR 2021 0 051 179 A references because these references do not appear to teach or suggest the Applicants’ claimed provision of the “second support structure” mentioned in at least the Applicants’ independent claim 15.
The Applicants’ dependent claims 5, 8-11, 20 and 21 have been allowed over the teachings provided in these US 2004/0054016 A1 and also KR 2021 0 051 179 A references because the limitations described in these dependent claims 5, 8-11, 20 and 21 are not taught or suggested in these US 2004/0054016 A1 and also KR 2021 0 051 179 A references.
A superficial review of KR 2021 0 051 179 A may suggest that it is anticipatory against at least some of the Applicants’ independent claims.  However, no 102 rejections will be offered against the Applicants’ independent claims based on the teachings provided in this KR 2021 0 051 179 A1 because at least the Applicants’ independent claim 1, 15, 18 and 25 require the provision and use of a “support structure” (i. e. a monolith that is coated w/ the catalytic material: please note the discussion of at least the Applicants’ Figure 5 set forth in paragraph number 13 in the Applicants’ specification), whereas at least the abstract associated w/ this KR 2021 0 51 179 A alludes to the use of a “pelletized” catalyst that is NOT supported on a monolith.  Hence, the U. S. examiner will not offer any 102 rejections against any of the Applicants’ independent claims based on the teachings provided in this KR 2021 0 051 179 A1.  





Proposed Examiner’s Amendment
One possible course of action for the Applicants is to further limit all of the Applicants’ independent claims to the provision and use of a “monolith” as the claimed “support structure”, and then argue that both of these KR 2021 0 051 179 A and US 2004/0054016 A1 references are silent w/ respect to this utilization of “monoliths”.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2018/0085740 A1; US 2017/0001863 A1; US 2004/0180786 A1; U. S. Pat. 7,335,346 B2; U. S. Pat. 4,906,603; CN 107 376 918 A; WO 2015 069 621 A2; and CA 2 675 868 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736